                                                                        Case 2:19-cv-00168-JAD-DJA Document 62 Filed 12/04/19 Page 1 of 2




                                                                    1    PETER S. CHRISTIANSEN, ESQ.
                                                                         Nevada Bar No. 5254
                                                                    2    pete@christiansenlaw.com
                                                                         KENDELEE L. WORKS, ESQ.
                                                                    3    Nevada Bar No. 9611
                                                                         kworks@christiansenlaw.com
                                                                    4    KEELY A. PERDUE, ESQ.
                                                                         Nevada Bar No. 13931
                                                                    5    keely@christiansenlaw.com
                                                                         CHRISTIANSEN LAW OFFICES
                                                                    6    810 S. Casino Center Blvd., Suite 104
                                                                         Las Vegas, Nevada 89101
                                                                    7    Telephone:     (702) 240-7979
                                                                         Facsimile:     (866) 412-6992
                                                                    8    Attorneys for Defendant Cristiano Ronaldo
                                                                    9                                UNITED STATES DISTRICT COURT
                                                                   10
CHRISTIANSEN LAW OFFICES




                                                                                                               DISTRICT OF NEVADA
                                                                   11
                           810 S. Casino Center Blvd., Suite 104




                                                                           KATHRYN MAYORGA,
                             702-240-7979 • Fax 866-412-6992




                                                                   12                                                     Case No. 2:19-cv-00168-JAD-DJA
                                 Las Vegas, Nevada 89101




                                                                                                  Plaintiff,
                                                                   13
                                                                           vs.
                                                                   14
                                                                           CRISTIANO RONALDO,
                                                                   15
                                                                                                  Defendant.
                                                                   16
                                                                   17
                                                                             STIPULATION AND ORDER TO EXTEND TIME FOR FILING OF REPLY IN
                                                                   18     SUPPORT OF DEFENDANT CRISTIANO RONALDO’S MOTION TO STRIKE AND
                                                                              MAINTAIN UNDER SEAL INADMISSIBLE DOCUMENTS ATTACHED TO
                                                                   19      PLAINTIFF’S OPPOSITION TO MOTION TO COMPEL ARBITRATION [ECF 44]
                                                                   20                                 (First Request)
                                                                                 Pursuant to Local Rules IA 6-1 and IA 6-2, IT IS HEREBY STIPULATED AND
                                                                   21
                                                                         AGREED, by and between Plaintiff Kathryn Mayorga, through her attorney Leslie Mark Stovall,
                                                                   22
                                                                         Esq., and Defendant Cristiano Ronaldo, through his attorneys, Peter S. Christiansen, Esq.,
                                                                   23
                                                                         Kendelee L. Works, Esq. and Keely A. Perdue, Esq., that the date for Defendant’s Reply in
                                                                   24
                                                                         Support of his Motion to Strike and Maintain Under Seal Inadmissible Documents Attached to
                                                                   25
                                                                         Plaintiff’s Opposition to Motion to Compel Arbitration [ECF 44], which was filed on November
                                                                   26
                                                                         6, 2019, be extended from December 4, 2019 to December 11, 2019. This is the first request to
                                                                   27
                                                                         extend the deadline to file the Reply brief.
                                                                   28
                                                                        Case 2:19-cv-00168-JAD-DJA Document 62 Filed 12/04/19 Page 2 of 2




                                                                    1           Good cause exists to extend the deadline for Defendants Reply brief from December 4,
                                                                    2    2019 to December 11, 2019. Undersigned defense counsel was engaged in substantial motion
                                                                    3    practice and preparing for trial in a capital murder case previously set to begin December 2, 2019,
                                                                    4    which was continued last week for approximately two months. Plaintiff’s Opposition was filed
                                                                    5    November 27, 2019. Defense counsel had pre-arranged travel booked out of state for the
                                                                    6    Thanksgiving holiday. Finally, Plaintiff’s Opposition to the subject motion is twenty-nine pages
                                                                    7    in length and thus, requires more time than anticipated in order to fully address the issues raised
                                                                    8    therein. Taken together, these issues demonstrate good cause to allow Defendant one additional
                                                                    9    week in which to prepare and file his Reply in support of the instant motion to strike.
                                                                   10           Accordingly, the parties stipulate to extend the time for filing the aforementioned Replies
CHRISTIANSEN LAW OFFICES




                                                                   11    from December 4, 2019 to December 11, 2019.
                           810 S. Casino Center Blvd., Suite 104

                             702-240-7979 • Fax 866-412-6992




                                                                   12
                                 Las Vegas, Nevada 89101




                                                                         Dated this 4th day of December, 2019.                 Dated this 4th day of December, 2019.
                                                                   13
                                                                   14    CHRISTIANSEN LAW OFFICES                              STOVALL & ASSOCIATES

                                                                   15
                                                                            /s/ Kendelee L. Works, Esq.                           /s/ Leslie Mark Stovall, Esq.
                                                                   16
                                                                         PETER S. CHRISTIANSEN, ESQ.                           LESLIE MARK STOVALL, ESQ.
                                                                   17    Nevada Bar No. 5254                                   Nevada Bar No. 2566
                                                                         KENDELEE L. WORKS, ESQ.                               2301 Palomino Lane
                                                                   18    Nevada Bar No. 9611                                   Las Vegas, Nevada 89107
                                                                   19    KEELY A. PERDUE, ESQ.                                 Attorneys for Plaintiff Kathryn Mayorga
                                                                         Nevada Bar No. 13931
                                                                   20    810 S. Casino Center Blvd., Ste. 104
                                                                         Las Vegas, Nevada 89101
                                                                   21    Attorneys for Defendant Cristiano Ronaldo
                                                                   22
                                                                   23                                                ORDER
                                                                   24           IT IS SO ORDERED.
                                                                   25                      6th day of ____________,
                                                                                DATED this ____         December 2019.
                                                                   26
                                                                   27                                                  ______________________________________
                                                                                                                       U.S. DISTRICT
                                                                                                                       Daniel         COURT JUDGE
                                                                                                                              J. Albregts
                                                                   28                                                  United States Magistrate Judge


                                                                                                                         2
